Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 3/26/21, have been fully considered.  The previously relied upon prior art rejection to Lee et al. has been withdrawn.  Specifically, as pointed out by Applicants, the SEM images taught by Lee et al. are not necessarily reflective of the particle size distribution in the dispersions.  SEM images require the dispersions to be dried which can cause particles to aggregate during the drying process.  Further, Lee et al. teaches that both the particle size of the seed particles and that of the surface treated particles are substantially similar and that no agglomerates are formed during the preparation of the seed particles (section 3.1 of Lee et al.).  As such, it cannot be stated with certainty that the dispersions taught by Lee et al. satisfy Applicants claimed average secondary particle size limitations.  Secondary particles require at least some degree of aggregation/association of primary particles, which cannot be confidently inferred from the teachings of Lee et al.  Further search has led to a new prior art rejection as described below.  Because the removal of the Lee et al. rejection is not caused by Applicants amendments1, this Office action is non-final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lotfizadeh et al. (Langmuir 2016, 32, 4862-4867).

Claim 9: Lotfizadeh et al. teaches colloidal silica particles which are treated with an aminosilane which displays reversible aggregation which is pH dependent.  Specifically, Lotfizadeh et al. teaches silica nanoparticles (LUDOX TM-40) which is treated with aminosilanes APMS, APES, and TMPE.  Aminosilane TMPE is N-[(3-trimethoxysilyl)propyl[ethylenediamine, which is synonymous with N-(2-aminoethyl)-3-aminopropyltrimethoxysilane as recited in claim 9.  Figure 3C clearly shows that the silica nanoparticles which are surface treated with TMPE at 18, 53, and 88% coverage display positive zeta potentials at a pH greater than 7, with the retention of positive zeta potentials increasing to higher pH as a function of surface coverage.  Figure 4 shows that the TMPE-treated silica samples undergo aggregation upon increasing the pH.  Above pH 9.8, the samples form a gel.  However, it is clear that when the pH is within the ~3-9 range as shown in figure 4, aggregates/secondary particles form.  At pH 5.6, 7 and 8.6, the particle sizes are taught to be 100, 150 and 300 nm, respectively, and the particle sizes are obtained by a dynamic light scattering method as described in figure 4.  As such, the TMPE-treated silica nanoparticles taught by Lotfizadeh et al. satisfy all of the limitations regarding claim 9.
Claim 12: Lotfizadeh et al. teaches that the surface treatment of the Ludox silica is carried out at 6 vol%, which corresponds to a wt% of approximately 16 wt% as the density of silica is 2.65 g/cc, thereby anticipating claim 12.
Claim 15: Figure 6 of Lotfizadeh et al. shows that the particle size of the aminosilane-treated silica (TMPE-treated silica) decreases as a function of pH and also as a function of time.  It is clearly shown in figure 6 that the average secondary particle size falls below 97 nm when the pH is decreased from 5.6 to 4 with the average secondary particle size leveling off to approximately 50-60 nm.  The silica particles at pH 4 must necessarily be secondary particles as the particle size is shown to decrease even more when reducing the pH from 4 to 3.  As such, 

Relevant Art Cited
	Grumbine et al. (US Pat. 9,127,187) teaches mixed abrasive tungsten chemical mechanical polishing compositions.  Example 1 of Grumbine et al. teaches surface treating colloidal silica dispersions with (aminopropyl trialkoxysilanes) such that the colloidal silica particles had a permanent positive charge of greater than 10 mV.  Table 1 teaches four aminosilane treated particles.  Abrasives, A1, B2, and C1 have primary particle sizes and aggregate (secondary) particle sizes.  Abrasive A1 for example has a primary particle size of 15 nm and an aggregate (secondary) particle size of 30 nm.  While Grumbine et al. appears to be a promising reference from which to reject Applicants claimed invention, example 1 does not teach any specific conditions, surface coverage, or pH at which the zeta potential is measured.  Moreover, it seems very clear that the zeta potential is measure at acidic pH.  Given that the file wrapper already contains a number of references which shows that the zeta potential of aminosilane-treated silica decreases as a function of increasing pH, it cannot be stated with any certainty that the aminosilane-treated silica taught in example 1 of Grumbine et al. would have a positive zeta potential at a pH above 7 as required by claim 9.  Moreover, Grumbine et al. does not provide any specific surface-treatment conditions which would allow one of ordinary skill in the art to predict any zeta potential behavior.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While Applicants did amend independent claim 9, this amendment is not the reason for withdrawal of the Lee et al. rejection.